Citation Nr: 1003022	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-18 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include depression, anxiety, and posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from July 1975 to September 1979.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the Veteran's service 
connection claim for major depressive disorder and anxiety 
disorder. 

In a September 2008 statement, the Veteran notified the VA 
that he wished to testify at a personal hearing before the 
Board.  Hearings were scheduled in April  2009 and November 
2009 at the Milwaukee RO.  Before each hearing date, the 
Veteran contacted VA to cancel his scheduled hearing.  In a 
statement received on November 13, 2009, the Veteran 
specifically withdrew his request for a hearing, and attached 
a personal statement to be reviewed by the Board in lieu of 
his testimony.  This statement was accompanied by a written 
waiver of consideration by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2009).  Accordingly, 
the Veteran's hearing request is deemed withdrawn.  See 38 
C.F.R.    § 20.702(e); 20.704(e) (2009).


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that the Veteran currently has PTSD.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed psychiatric disabilities and his military 
service.




CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disability, to include depression, 
anxiety, and PTSD. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009).
  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West Supp. 2009); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated November 15, 2004, including evidence of "a 
relationship between your disability and an injury, disease, 
or event in military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
November 2004 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised in the letter that VA would assist him with 
obtaining relevant records from any Federal agency, including 
records from the military and VA Medical Centers.  The 
Veteran was also advised in the letter that a VA examination 
would be provided if necessary to decide his claim.  With 
respect to private treatment records, the November 2002 
letter informed the Veteran that VA would make reasonable 
efforts to obtain non-Federal evidence.  Included with the 
letter were copies of VA Form 21-4142, Authorization and 
Consent to Release Information, and the Veteran was asked to 
complete this release so that VA could obtain private 
treatment records on his behalf.

The November 2004 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the November 2004 letter, page 3.  However, the Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments [which apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008], among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claims.  See 38 C.F.R. 
§ 3.159(b)(1).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in a March 20, 2006 letter from the RO.  In any event, 
because the Veteran's claim is being denied, elements (4) and 
(5) are moot.

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in May 2005.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the March 2006 
Dingess letter, the Veteran was allowed the opportunity to 
present evidence and argument in response.  The Veteran's 
claim was readjudicated in May 2007, June 2008, and August 
2008 supplemental statements of the case (SSOCs).          
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim].  
The has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.  The Board 
accordingly finds that there is no prejudice to the Veteran 
in the timing of the VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the Veteran's service treatment records, 
service personnel records, post-service VA and private 
treatment records, and the Veteran's lay statements have been 
associated with the Veteran's claims folder.  

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with a VA 
examinations in May 2005 and July 2008.  The reports of these 
examinations reflect that each examiner reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the examinations are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2009).  

In general, VA's duty to assist includes obtaining records 
from the Social Security Administration (SSA).  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  Indeed, the RO 
attempted to obtain the Veteran's SSA records in December 
2006.  However, the SSA responded that it has no medical file 
on record for the Veteran.  See a December 15, 2006 facsimile 
reply sheet.  See the Veteran's April 2007 Statement in 
Support of Claim.  Accordingly, in April 2007, the RO made an 
official finding of unavailability.  Based upon this record, 
the Board finds that additional attempts to obtain these 
records would be futile.  Where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist." 
 See Counts v. Brown,  6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).

In July 2008, the Veteran indicated that he was receiving 
ongoing mental treatment from VA treatment centers in Tomah, 
Wisconsin and Wisconsin Rapids, and that he wanted these 
treatment notes obtained and placed in the claims file.                         
See the Veteran's July 2008 Statement in Support of Claim.  
In response to this request, the RO obtained VA medical 
records dated to August 2008.  The Veteran has not indicated 
that further VA medical records exist or must be obtained.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative.  As was 
described in the Introduction, he withdrew his request to 
testify before the Board.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R.      § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition, (2) credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and (3) a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.             38 C.F.R. § 3.304(f) 
(2009).  

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2009).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2009); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.



Analysis

In essence, the Veteran contends that his currently diagnosed 
acquired psychiatric disabilities are related to his active 
duty military service from 1975 to 1979.

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.  

With respect to Hickson element (1), it is undisputed that 
the Veteran has been diagnosed multiple times with depressive 
disorder and anxiety.  Current psychiatric disability is 
demonstrated.  

However, there is conflicting evidence of record as to a 
current diagnosis of PTSD.  Arguably in the Veteran's favor 
are the medical opinions of E.M.T., PhD, who in January 2007 
diagnosed the Veteran with PTSD, and of B.S., a social 
worker, who in April 2008 diagnosed the Veteran with both 
PTSD and major depressive disorder.  

Contrary to these opinions are the findings of the May 2005 
and July 2008 VA examiners, who after examining the Veteran 
limited their respective diagnoses to conditions such as 
depression and anxiety, and did not diagnose PTSD.  Although 
the May 2005 VA examiner identified symptoms suggestive of 
PTSD, he pertinently diagnosed the Veteran only with major 
depressive disorder and anxiety.  Subsequently, the July 2008 
VA examiner specifically ruled out a finding of PTSD based on 
his determination that the Veteran's symptomatology did not 
meet the criteria listed in the DSM-IV.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that the Board had inherent 
fact-finding ability. 

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  After reviewing the record, and 
for reasons stated immediately below, the Board finds the 
opinions of the May 2005 and July 2008 VA examiners to be of 
greater probative value than the opinions of record to the 
contrary.

First, although not disparaging the qualifications of the 
social worker who diagnosed the Veteran with PTSD in April 
2008 [see Goss v. Brown, 9 Vet. App. 109 (1996)], B.S.'s 
qualifications are less impressive than those of the VA 
examiners, both of whom specifically did not diagnose the 
Veteran with PTSD.  
See Black v. Brown, 10 Vet. App. 297, 284 (1997) [in 
evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data].  

Additionally, it appears from the record that B.S.'s 
diagnosis is based almost exclusively upon the Veteran's own 
statements, rather than upon a review of his entire medical 
history.  Similarly, although Dr. E.M.T. did review some of 
the Veteran's past medical records, she crucially relied on 
inaccurate information provided by the Veteran (discussed 
below), and failed to review all medical records dated from 
1992 to 2005, to include the May 2005 VA examiner's report.  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  

In this case, Dr. E.M.T. based her PTSD diagnosis in part on 
inaccurate facts provided by the Veteran, to include 
statements asserting that the May 2005 VA examiner had 
already diagnosed the Veteran with PTSD.  See the Veteran's 
December 19, 2006 letter to Dr. E.M.T. [explaining that the 
May 2005 VA examiner "confirmed a diagnosis of PTSD"].  As 
noted above, it is clear from the May 2005 VA examiner's 
report that the examiner did not diagnose the Veteran with 
PTSD, but rather with major depressive disorder and anxiety 
alone.  See the May 2005 VA examiner's report, page 4.  
Moreover, notably absent from both Dr. E.M.T.'s and B.S.'s 
respective evaluations was any discussion of the Veteran's 
well documented mental treatment history, which similarly 
included multiple diagnoses of depression and anxiety, 
without findings of PTSD.  

The Board also notes that although Dr. E.M.T. stated that the 
Veteran was diagnosed with PTSD during his 90 day enrollment 
in a residential program at the VAMC from May 2006 to August 
2006, a review of these records shows that PTSD was never 
diagnosed during this time.  See the January 2007 examination 
report of Dr. E.M.T., page 2.  

Further, both of these private evaluators failed to 
adequately support their medical findings with clinical 
rationale.  B.S. diagnosed the Veteran with both PTSD and 
major depressive disorder, with no clear explanation as to 
the distinction between the two diagnoses.  Dr. E.M.T. failed 
to explain how the Veteran's claimed stressors [vague 
complaints of "a hostile environment" and "difficulty 
getting along"] satisfied the criteria of the DSM-IV.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the health care provider to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence]; see also Bloom v. West, 12 Vet. App. 185, 187 
(1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."]  

In short, the PTSD diagnoses of Dr. E.M.T. and B.S. are not 
adequately explained and are at odds with the remainder of 
the evidence of record.  The Board accordingly affords these 
opinions little weight of probative value.

In contrast, both the May 2005 and July 2008 VA examiners 
articulated the clinical bases for their medical conclusions.  
Crucially, both examiners reviewed the Veteran's entire 
claims file, to include the large quantity of treatment 
records dated through 2005 which failed to demonstrate a 
diagnosis of PTSD.  The May 2005 examiner pertinently 
concluded after a thorough mental evaluation that the Veteran 
exhibited symptoms of anxiety and depression alone, and that 
"[h]is anxiety symptoms . . . include some somatization, . . 
. panic attacks, and some symptoms suggestive of post-
traumatic stress disorder   . . . ."  See the May 2005 VA 
examiner's report, page 4.    

The July 2008 VA examiner evaluated the Veteran for PTSD, and 
specifically ruled out such a diagnosis.  After providing a 
thorough background of the Veteran's mental and medical 
history [to include the above-referenced January 2007 
evaluation of Dr. E.M.T.], the July 2008 examiner determined 
upon examination that although the Veteran had some symptoms 
of PTSD, he did not meet the criteria for PTSD.  The examiner 
reasoned that the Veteran's reported stressors were 
"insignificant," and that the only life-threatening event 
involved a reported helicopter crash, which "may meet the 
criterion A for PTSD, but which does not meet criterion B."  
The July 2008 examiner further explained that the Veteran 
does not re-experience intrusive memories or nightmares of 
the crash, and his complaints of in-service second-hand smoke 
"do not meet criteria for PTSD."  The Veteran mentioned no 
other troublesome stressors.  The examiner diagnosed the 
Veteran with Axis I major depressive disorder, and Axis II 
personality disorder.                See the July 2008 VA 
examiner's report, pages 8 and 9.  

Most significantly, the conclusions of the May 2005 and July 
2008 VA examiners are congruent with the entirety of the 
Veteran's well-documented psychiatric history.  The 
overwhelming majority of the Veteran's post-service VA and 
private treatment records from his years in service in the 
1970s to the present day are pertinently negative for 
treatment or complaints of PTSD.  Rather, they clearly and 
consistently demonstrate treatment for depression and 
anxiety.  See, e.g., the Veteran's August 19, 1992 private 
treatment report [diagnosing anxiety reaction, nervousness, 
and depression]; a January 30, 2001 VA Psychiatry Outpatient 
Note [diagnosing adjustment disorder, anxiety, depressive 
symptoms]; a November 22, 2004 VA outpatient note [diagnosing 
depressive disorder and specifically ruling out PTSD]; and a 
March 13, 2006 VA Discharge Summary [diagnosing anxiety and 
depression].  

The Board notes in passing that although some isolated 2008 
VA treatment records indicate a positive screening for PTSD, 
based on the overwhelming evidence to the contrary noted 
above, in addition to the pertinently negative 2005 and 2008 
VA examiners' reports, these screening results too appear to 
medical outliers.

Thus, the May 2005 and July 2008 VA examiners' respective 
non-diagnosis of PTSD were each specifically and clearly 
explained, and the facts underlying each opinion appear to be 
congruent with the voluminous medical record in this case. 
Therefore, the preponderance of the evidence of record is 
against a finding that PTSD in fact exists.  

To the extent that the Veteran himself believes that he has 
PTSD, the record shows that he was a chiropractor in the 
past. [It appears that he lost his license at some point.]  
Although this would not appear to give him any expertise in 
psychiatric matters, under the law he is considered to be 
competent to render medical opinions.  See 38 C.F.R. 
§ 3.159(a)(1); see also Goss v. Brown, 9 Vet. App. 109 (1996) 
[to qualify as an expert, a person need not be licensed to 
practice medicine, but just have special knowledge and skill 
in diagnosing and treating human ailments].  However, the 
Veteran admittedly has no expertise in psychiatry or 
psychology.  
See the Veteran's statement dated July 13, 2009; see also 
Black v. Brown, supra.  Moreover, the Veteran's opinion is 
colored by his own self interest.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999) [the self interest of a claimant, 
including medical professionals, may affect the credibility 
of testimony].  The Veteran's opinion is entitled to no 
weight of probative value.  

Because the competent medical evidence of record does not 
substantiate a diagnosis of PTSD, service connection for PTSD 
in and of itself is not warranted.                 See 38 
C.F.R. § 3.304(f); see also Degmetich v. Brown, 104 F.3d 132 
(Fed. Cir. 1997); and Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].

Accordingly, the Board will proceed with its analysis of the 
Veteran's claim as it pertains to the Veteran's currently 
diagnosed Axis I psychiatric disabilities-depressive 
disorder and anxiety-which as noted above satisfy Hickson 
element (1), current disability.  

With respect to Hickson element (2), in-service disease or 
injury, the Veteran's service treatment records demonstrate 
in-service diagnoses of "situational anxiety"   and 
"situational reaction chronic."  See the Veteran's January 
11, 1978 and April 5, 1978 Chronological Records of Medical 
Care, respectively.  Although the Veteran's August 1979 
separation examination was pertinently negative as to any 
treatment for, or diagnosis of a psychiatric disorder, in-
service disease is arguably shown based on the two diagnoses 
listed above.  Accordingly, Hickson element (2) is also 
satisfied.  

Moving to crucial Hickson element (3), medical nexus, with 
the exception of the Veteran's own opinion there is no 
medical evidence of record that links the Veteran's currently 
diagnosed mental disabilities to his active duty military 
service.  Rather, each nexus opinion rendered by 
professionals in the field pertinently attributes the 
Veteran's current psychiatric problems to nonservice-related 
events.  

In particular, when the Veteran first sought treatment for 
his mental disability in 1992, he was diagnosed with anxiety 
reaction and depression "related to business problems."  
See the Veteran's August 19, 1992 private treatment report.  
Similarly, in June 1997, Dr. R.R.M. noted the Veteran's 
stress, anger, and rage were related to "occupational 
demands," his "wife's health history," and "financial 
struggles related to payment difficulties."  See the June 
10, 1997 private treatment report of Dr. R.R.M.  
Significantly, military service was not mentioned.

In March 2001, a VA psychiatry outpatient note pertinently 
indicated that the Veteran first started treatment for 
anxiety and depression "due to problems in his practice as a 
chiropractor."  See the Veteran's March 27, 2001 VA 
psychiatry outpatient note.  One year later, a VA physician 
specifically found that the Veteran was having depression and 
anxiety "due to potential marital break-up and ongoing legal 
and financial difficulties," and that the "hours and 
demands of his job . . . are causing him stress."  See the 
March 20, 2002 VA social work note.  

Further, a July 15, 2004 VA depression assessment noted that 
the Veteran has "fallen on hard times.  He has no money, 
lost his license to practice chiropractor [sic], [his] wife 
divorces him and he is currently suing for wrongful 
termination.  
He is extremely anxious, depressed . . . consumed with grief, 
fear and feeling of emotional turmoil."  See the Veteran's 
July 15, 2004 VA depression screening.  
As noted shortly thereafter, the Veteran "continues to have 
psychiatric disabilities which have continued to worsen 
starting only after [the Veteran] was terminated on April 22, 
2003 . . ."  See the November 1, 2004 treatment report of 
Dr. S.P.  

The May 2005 and July 2008 VA examiners also related the 
Veteran's current disabilities to other events or 
circumstances occurring outside of the Veteran's years of 
active duty service.  The May 2005 VA examiner noted in his 
report that events in the Veteran's childhood seem more 
likely to be significant contributors to the Veteran's 
current disability.  He also noted current psychosocial 
stressors of "homelessness and lack of employment."  See 
the May 2005 VA examiner's report, pages 4 and 5. 

The July 2008 VA examiner similarly concluded that it was 
"less likely than not"  that the Veteran's panic attacks 
with agoraphobia, his alcohol dependence, and his major 
depression were related to his military service.  Rather he 
attributed these Axis I diagnoses [as well as the Axis II 
diagnosis of personally disorder] to "a long string of life 
failures, which in turn, stem from the very poor adjustment 
the veteran has made to life . . ."  See the July 2008 VA 
examiner's report, page 2.  This opinion appears to be 
congruent with the Veteran's reported industrial and social 
history, which includes alcoholism, homelessness, few or no 
friends, and business and marriage failures. 

Dr. E.M.T. related the Veteran's claimed PTSD to his military 
service.  However, as discussed above, the totality of the 
evidence of record weighs overwhelmingly against a finding 
that the Veteran currently has PTSD.  In light of the lack of 
a current PTSD disability, medical nexus relating such to 
service is a manifest impossibility.  Therefore, Dr. E.M.T.'s 
nexus opinion is of no probative value.  

The Board has considered the statement which the Veteran 
submitted in lieu of hearing testimony in November 2009, as 
well as a previous statement dated July 13, 2007.  In 
essence, the Veteran is attempting to link his current 
psychiatric problems to his military service, in particular 
exposure to second hand smoke therein, while at the same time 
discounting or denying any non-service-related factors, to 
include the "long string of life failures"[as described by 
the July 2008 VA examiner].  

As was discussed in some detail above, as a former 
chiropractor the Veteran is nominally able to provide medical 
opinions.  However, there is no indication that he possesses 
any expertise in psychiatric or psychological matters.  See 
Black, supra.  In addition, as is made abundantly clear in 
his 20 page November 2009 statement, his presentation is 
steeped in his own self interest.  See Pond, supra; see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence]. The Board finds the statements 
which the veteran has offered in support of his claim to be 
lacking in credibility and accords them no weight of 
probative value.

The Board also has considered the Veteran's assertion that he 
has had depression and anxiety continuously since his active 
duty military service.  The Board is of course aware of the 
provisions of 38 C.F.R. § 3.303(b) regarding continuity of 
symptomatology, discussed in the law and regulations section 
above.

Although the Veteran was diagnosed with situational anxiety 
during service, his August 1979 separation examination was 
pertinently negative as to any diagnosis of any psychiatric 
disability.  Moreover, and crucially, the Veteran did not 
seek medical attention for anxiety or stress until 1992, more 
than twelve years after his separation from service.  As was 
noted above, his symptomatology was specifically related to 
problems he was having at the time with his occupation.  See 
the Veteran's August 19, 1992 private treatment report.  The 
lack of any evidence of any psychiatric disability from the 
time of the Veteran's separation in 1979 to the time he first 
sought treatment in 1992 is evidence which tends to show that 
the Veteran did not experience psychiatric disability 
continuously after service.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition].  

In short, any contentions by the Veteran that he experienced 
depression and anxiety continually since service are 
outweighed by the lack of objective evidence of any such 
symptomatology for years after service.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) [contemporaneous evidence has 
greater probative value than history as reported by the 
veteran]; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].  Accordingly, service connection may not be 
established via continuity of symptomatology under 38 C.F.R. 
§ 3.303(b).

Therefore, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claim fails on this basis.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection an 
acquired psychiatric disability, to include depression, 
anxiety, and PTSD.  The benefit sought on appeal is therefore 
denied.

ORDER

Entitlement to service connection for an acquired psychiatric 
disability is denied. 


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


